NO. 07-10-00140-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                       APRIL 22, 2010


                         WAYNE ERNEST BARKER, APPELLANT

                                               v.

                ROBYN FLOWERS AND MELISSA MIKES, APPELLEES


             FROM THE 278TH DISTRICT COURT OF WALKER COUNTY;

                      HONORABLE KENNETH H. KEELING, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       Appellant, Wayne Barker, filed a notice of appeal on March 16, 2010, in the

Waco Court of Appeals. In his notice, he explains that he attempts to appeal from the

278th District Clerk’s refusal to file his petition for writ of mandamus in the trial court.


       On March 18, 2010, the Waco court sent a letter to Barker noting that, based on

his notice of appeal, it appeared that it was without jurisdiction over his appeal. The

court directed him to respond by showing how the court had jurisdiction and warned him
that, unless grounds were shown to continue the appeal, his appeal would be

dismissed. See TEX. R. APP. P. 42.3(c). He was given until April 8, 2010, to comply.


       On April 8, 2010, pursuant to the Texas Supreme Court’s docket equalization

efforts, this case was transferred from the Waco Court of Appeals to this Court. See

TEX. GOV'T CODE ANN. § 73.001 (Vernon 2005).              To date, Barker has failed to

respond to the letter directing him to show grounds for continuing this appeal.


       Generally, only final judgments of trial courts are appealable. TEX. CIV. PRAC.

& REM. CODE ANN. § 51.012 (Vernon Supp. 2009); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). Barker asserts in his notice of appeal that there is no

record in this case because the case was never filed. Therefore, naturally, there could

be no final, appealable order for our review. Without a final, appealable order, we are

without jurisdiction. Barker has failed to show how we otherwise have jurisdiction over

this appeal.


       Accordingly, we dismiss his appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a).



                                                       Mackey K. Hancock
                                                            Justice




                                            2